UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2491


WESTMORELAND COAL COMPANY, INCORPORATED,

                Petitioner,

          v.

JOHNNY FORTNER; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(14-0412 BLA)


Submitted:   November 30, 2016               Decided:   December 21, 2016


Before MOTZ, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul E. Frampton, Michael J. Schessler, BOWLES RICE LLP,
Charleston, West Virginia, for Petitioner. Joseph E. Wolfe, WOLFE
WILLIAMS & REYNOLDS, Norton, Virginia; M. Patricia Smith,
Solicitor of Labor, Rae Ellen James, Associate Solicitor, Gary K.
Stearman, Counsel for Appellate Litigation, Rita A. Roppolo,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Westmoreland Coal Company seeks review of the Benefits Review

Board’s   decision    and    order    affirming        the    administrative      law

judge’s award of black lung benefits on a subsequent claim filed

by Johnny Fortner pursuant to 30 U.S.C. §§ 901-944 (2012).                        Our

review of the record discloses that the Board’s decision is based

upon    substantial   evidence       and       is   without    reversible    error.

Accordingly, we deny the petition for review for the reasons stated

by the Board.    Westmoreland Coal Co. v. Fortner, No. 14-0412 BLA

(B.R.B. Sept. 30, 2015).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court     and      argument      would   not   aid   the

decisional process.

                                                                  PETITION DENIED




                                           2